Case 18-12309-CSS   Doc 1081-2   Filed 01/04/21   Page 1 of 4




                    EXHIBIT B
                     Case 18-12309-CSS                             Doc 1081-2                 Filed 01/04/21   Page 2 of 4
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com



                                                                                              Direct Line: +1.212.859.8812
                                                                                              Facsimile: 212-859-4000
                                                                                              Email: gary.kaplan@friedfrank.com


                                                                                              December 2, 2020

Via Electronic Mail
Demand Letter

ONE Aviation Corporation
3520 Spirit Drive SE
Albuquerque, New Mexico 87106
Attn: Jim Carroll, Jon Hansen, and Alan
Klapmeier
Email: jim.carroll@carrollservicesllc.com,
jondhansen@comcast.net, and
alan.klapmeier@oneaviation.aero

Paul Hastings LLP                                                                          Paul Hastings LLP
71 South Wacker Drive, Suite 4500                                                          1117 South California Avenue
Chicago, Illinois 60606                                                                    Palo Alto, California 94304
Attn: Chris L. Dickerson, Esq.                                                             Attn: Todd M. Schwartz, Esq.
chrisdickerson@paulhastings.com                                                            toddschwartz@paulhastings.com
Brendan M. Gage, Esq.
brendangage@paulhastings.com and Nathan S.
Gimpel, Esq. nathangimpel@paulhastings.com


             Re:          Order (I) Approving Purchase Agreement, (II) Authorizing Sale Free and Clear of
                          All Claims, Liens, Encumbrances, and other Interests, and (III) Granting Related
                          Relief [D.I. 1063] (the “Sale Order”)

Gentlemen:

      We write on behalf of our client, AML Global Eclipse LLC and its affiliates (“AML”), to
demand the return of four filing cabinets that, upon information and belief, contain certain
Documents relating to the Eclipse Project, including copies of contracts, employee personnel and
human resources files, and financial documents (collectively, the “Removed Files”), that were
removed from ONE Aviation Corporation’s (“One Aviation” or the “Debtors”) headquarters in
Albuquerque (“HQ”) prior to the closing of that certain Asset Purchase Agreement, dated
October 20, 2020, between the Debtors and AML (the “Purchase Agreement”). Upon

New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
                 Case 18-12309-CSS             Doc 1081-2        Filed 01/04/21        Page 3 of 4
Fried, Frank, Harris, Shriver & Jacobson LLP



information and belief, the Removed Files were removed at the direction of Jon Hansen, who
acted at the direction of a more senior executive of One Aviation.

        As described below, removal of the Removed Files was a violation of the express terms
of the Purchase Agreement, the Sale Order, and applicable law.1 We are writing to you because
we attempted to resolve this issue with Jeffrey Hesson but he advised that he is ceasing to
represent the Debtors in connection with these matters.

        As an initial matter, the removal of the Removed Files from HQ prior to Closing violated
Section 8.1(c) of the Purchase Agreement, which prohibited One Aviation from removing or
permitting, “to be removed from any building, facility, or real property any asset ….” We are
particularly troubled by the removal of the Removed Files in light of the fact that, despite AML
having the right to inspect all Documents related to the Eclipse Project, including employee
personnel records, One Aviation representatives continuously and consistently deliberately
prevented and obstructed AML and its representatives from reviewing those materials.

        To the extent the Removed Files consist of Documents related to the Eclipse Project,
including employee personnel records of former One Aviation employees whose employment
related to the Eclipse Project (“Eclipse Removed Files”), such Eclipse Removed Files constitute
Purchased Assets under section 2.1(l) of the Purchase Agreement. The Sale Order is unequivocal
in requiring that “[a]ll entities that are presently, or on the Closing may be, in possession of some
or all of the Purchased Assets to be sold, transferred, or conveyed (wherever located) to the
Buyer pursuant to this Sale Order and the Purchase Agreement are hereby directed to surrender
possession of the Purchased Assets to the Buyer on the Closing Date.” (Sale Order, para. 13).
Accordingly, to the extent that One Aviation or any of its representatives has possession of the
filing cabinets or their contents in their possession, they must be turned over to AML
immediately. Moreover, any representatives of One Aviation who have knowledge of where
those filing cabinets or any of their contents may now be located must immediately provide that
information to AML and assist AML in retrieving them.

        If there is information contained in the Removed Files that One Aviation believes they are
prohibited by law from sharing with AML, AML is willing to agree on an arrangement to
alleviate those concerns. In that regard, AML proposes that One Aviation permit AML
representatives to review any Removed Files under the supervision of a One Aviation
representative to determine whether such files may be shared with AML and/or whether AML
must obtain an third party consents to receive such information.

       It is imperative that AML and its representatives obtain the Eclipse Removed Files as
soon as practicable to facilitate the smooth transition of employees and operations under AML.
Accordingly, kindly provide a response to this letter no later than Wednesday, December 2rd at
5:00 p.m. EST. Absent a satisfactory resolution of this matter, AML intends to hold personally



1       Capitalized terms used in this letter but not otherwise defined shall have the meaning ascribed to them in the
Purchase Agreement or Sale Order, as applicable.




                                                          2
                 Case 18-12309-CSS             Doc 1081-2    Filed 01/04/21   Page 4 of 4
Fried, Frank, Harris, Shriver & Jacobson LLP



responsible those representatives of One Aviation responsible for directing and authorizing the
removal from the HQ of the Removed Files.

        AML expressly reserves all of its rights, powers and remedies provided for at law or in
equity, whether now or hereafter existing.




                                                            Sincerely,




                                                            Gary L. Kaplan




                                                      3
